DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP 2008-264806A).
Regarding claim 1, Fujii teaches:
A low-temperature joining method of metal materials by forming a joint interface in which two metal materials face each other at a joint portion and plunging a rotation tool, having a shoulder portion defining an outermost periphery of the rotation tool, into the metal material at joint portion [see figures 1 and 2]; the method characterized in that: 
a peripheral velocity of the outermost periphery of the shoulder portion of rotation tool is set to 51 mm/s or less [200 rpm or less which encompasses all claimed velocities; 0030], whereby a recrystallization temperature inherent to the metal materials is reduced by introducing a large strain to the joint portion, and 
recrystallized grains are generated at the joint interface by setting the joining temperature to less than the recrystallization temperature inherent to the metal materials [the temperature is kept less than the sigma formation temperature, ~600°C, which is less than the recrystallization temperature of the SUS304, ~650-700°C].
Fujii and the claims differ in that Fujii does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Fujii overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use lower rpms lower than 200 rpm in order to limit the heat input, minus any unexpected results     
Concerning any claimed results:
Since the prior art process, i.e. the process based on the (combined) prior art reference(s) above, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result; such as the recrystallized grains, and grain size.  This reasoning applies to any claim below where a result is claimed.   
Regarding claims 2-4, the limitations of these claims are addressed in the rejection of claim 1.
wherein an average grain size of the recrystallized grains is 1 m or less.
wherein a peripheral velocity of the outermost periphery of the rotation tool is set to 32 mm/s or less.
wherein a peripheral speed of the outermost periphery of the rotation tool is set to 19 mm/s or less.
Regarding claim 5, Fujii teaches:
wherein an applied load of the rotation tool is equal to or more than a value at which the rotation tool can be plunged into the metal material in a state where the rotation tool is not rotated [note that Fujii appears to plunge the tool prior to rotating; 0036, which meets the claimed load].
Regarding claim 9, Fujii teaches:
wherein the metal material is an iron-based metal [0025].
Regarding claim 10, Fujii teaches:
wherein the rotation tool is made of an iron-based metal [tool steel; 0028].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP 2008-264806A) as applied to claim 1 above, and further in view of Babb et al. (US 20120185075 A1).
Regarding claim 6, Fujii teaches:
wherein, in a range where a stress applied from the rotation tool to the metal material is equal to or more than a yield stress of the metal material at a temperature of the joint portion [the stress applied by the rotating tool is inherently more than the yield stress since FSW is considered an extrusion process]. 
Fujii does not teach:
an applied load is lowered as the temperature of the joint portion rises.
	Babb teaches FSW wherein the temperature of the weldment is maintained by controlling the welding parameters, such as the z axial load; 0038, 0039, 0043.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Babb control concept in order to maintain a desired temperature.  In doing so, one would lower the load to lower the temperature or raise the load to raise the temperature.   

Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive.
The applicant appears to be arguing that since in Fujii, the tool with a shoulder diameter of 15 mm is rotated at 200 rpm, and its peripheral speed is 157 mm/s which is more than the velocity claimed and thus there is no overlap.  However, this instance is drawn to a specific example and ignores that Fujii also teaches that the rpm of tool may be less than 200 rpm which encompasses all rpms which would meet the claimed velocity.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735